Title: To George Washington from Colonel James Wood, 25 March 1780
From: Wood, James
To: Washington, George


          
            Sir
            Charlotteville [Va.] 25th March 1780.
          
          I have the Honor of Inclosing your Excellency, the Proceedings of a General Court Martial held at this Post Yesterday; I wou’d beg leave to Add, that the Prisoner La Brun was enlisted but a few Days before he Deserted, Appears extremely Ignorant, and is in My Opinion, an Object worthy of Mercy. I am with the Greatest respect. Yr Excellency’s Very Obt Servt
          
            James Wood. Colo. Commandant
          
        